DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 0403 (Fig. 9A). It appears that “0403” should be --0903--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Biasing member (e.g. claim 5) - a spring (0901)
Transfer mechanism (e.g. claim 12) - a movable member (page 33, lines 31-33) and an actuator (page 34-35)
Movable  member (e.g. claims 12, 16) - e.g. a pendulum or slider (page 4, lines 14-20)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 8, 11, and 12 are objected to because of the following informalities:
Claim 8 recites “the resiliently biased jaw”, but should be amended to recite --the first resiliently biased jaw-- for clarity.
Claim 11 recites “the resiliently biased jaw”, but should be amended to recite --the first resiliently biased jaw-- for clarity.
Claim 12 recites “between first configuration and second configurations”, but should be amended to recite -- between a first configuration and a second configuration--, for example.
Claim 12 recites “the resilient jaw the escapement mechanism”, but should be amended to recite --the resiliently biased jaw of the escapement mechanism-- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as reciting --a pressure--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeller (U.S. Patent 1,839,490, cited in IDS).
Claim 1: Moeller discloses a self-piercing rivet escapement mechanism for a rivet setting machine (the apparatus uses screws, but the examiner submits that screws and rivets are substantially similar in size and shape that the device could theoretically be capable of use for rivets, noting this describes the intended use of the device) comprising: a self-piercing rivet track (61) in which self-piercing rivets are receivable; and a first resiliently biased jaw (64, either one of two shown) that is biased towards a closed configuration (Fig. 3) in which the first resiliently biased jaw is configured to retain self-piercing rivets in the self-piercing rivet track (page 2, lines 29-33 and 96-102; wherein the first resiliently biased jaw is moveable to an open configuration (Fig. 4) in which a self-piercing rivet can escape the self-piercing rivet track (page 2 lines 72-95); wherein the first resiliently biased jaw is configured to move from the closed configuration to the open configuration upon exertion of a load upon the first resiliently biased jaw (by engaging upper end of magazine 24 to the jaws 64 as cited above).
Regarding the use of self-piercing rivets as discussed above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 2: The first resiliently biased jaw comprises a first cam surface (lower tapered end at bottom of Fig. 3) at a first end of the first resiliently biased jaw.
Claim 3: The first cam surface is configured such that the first resiliently biased jaw moves to the open configuration upon the load being exerted to the first cam surface (engagement of upper tapered ends of 27 against the lower tapered ends of 64 as cited above) .
Claim 4: The first resiliently biased jaw comprises a second cam surface at a second end of the resiliently biased jaw (e.g. outer edge surface).
Claim 5: The first resiliently biased jaw is biased by a biasing member (leaf spring 67 - page 2, lines 29-33) which biases against the second cam surface of the first resiliently biased jaw to bias the resiliently biased jaw towards the closed configuration (the leaf springs appear to be fastened at their upper ends and push against outer edge surfaces of jaws 64 via their lower ends as shown in Figs. 3-4).
Claim 6: The self-piercing rivet escapement mechanism further comprises a second resiliently biased jaw (the second of pair 64) that is biased towards a closed configuration in which the second resiliently biased jaw is configured to cooperate with the first resiliently biased jaw to retain self-piercing rivets in the self-piercing rivet track, wherein the second resiliently biased jaw is moveable to an open configuration in which a self-piercing rivet can escape the self-piercing rivet track, and wherein the second resiliently biased jaw is configured to move from the closed configuration to the open configuration upon exertion of a load upon the second resiliently biased jaw (the two jaws are mirrored and work in the same way as cited above).
Claim 7: When the first resiliently biased jaw and the second resiliently biased jaw are in the closed configuration (Fig. 3), a gap is defined between the first resiliently biased jaw and the second resiliently biased jaw, and wherein the gap extends at least partially across the self-piercing rivet track (evident in Fig. 3, the fastener being retained in the gap).
Claim 8: The resiliently biased jaw comprises a protrusion that protrudes transversely from the resiliently biased jaw (e.g. an inward hook-like protrusion in the inside face of the jaws 64 evident in Figs. 3-4).

Claims 1-8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfarth et al. (U.S. PGPub 2018/0154488, cited in IDS).
Claim 1: Wolfarth discloses a self-piercing rivet escapement mechanism for a rivet setting machine (the apparatus uses press-in bolts or the like, but the examiner submits that press-in bolts and rivets are substantially similar in size and shape that the device could theoretically be capable of use for rivets, noting this describes the intended use of the device) comprising: a self-piercing rivet track (channel 62 leading to blocking device 4) in which self-piercing rivets are receivable; and a first resiliently biased jaw (one of two jaws 40) that is biased towards a closed configuration (Fig. 2) in which the first resiliently biased jaw is configured to retain self-piercing rivets in the self-piercing rivet track (paragraphs 30-31, 33); wherein the first resiliently biased jaw is moveable to an open configuration (Figs. 5-6) in which a self-piercing rivet can escape the self-piercing rivet track (paragraph 34); wherein the first resiliently biased jaw is configured to move from the closed configuration to the open configuration upon exertion of a load upon the first resiliently biased jaw (via 30 - paragraphs 38-40).
Claim 2: The first resiliently biased jaw comprises a first cam surface (e.g. inner surface that engages 30) at a first end of the first resiliently biased jaw.
Claim 3: The first cam surface is configured such that the first resiliently biased jaw moves to the open configuration upon the load (via 30) being exerted to the first cam surface (as cited above).
Claim 4: The first resiliently biased jaw comprises a second cam surface (outer surface opposite the inner surface) at a second end of the resiliently biased jaw.
Claim 5: The first resiliently biased jaw is biased by a biasing member (spring 45) which biases against the second cam surface of the first resiliently biased jaw to bias the resiliently biased jaw towards the closed configuration (paragraph 39).
Claim 6: The self-piercing rivet escapement mechanism further comprises a second resiliently biased jaw (second of jaws 40) that is biased towards a closed configuration in which the second resiliently biased jaw is configured to cooperate with the first resiliently biased jaw to retain self-piercing rivets in the self-piercing rivet track, wherein the second resiliently biased jaw is moveable to an open configuration in which a self-piercing rivet can escape the self-piercing rivet track, and wherein the second resiliently biased jaw is configured to move from the closed configuration to the open configuration upon exertion of a load upon the second resiliently biased jaw (the two jaws are mirrored and work in the same way as cited above).
Claim 7: When the first resiliently biased jaw and the second resiliently biased jaw are in the closed configuration (e.g. Fig. 2), a gap is defined between the first resiliently biased jaw and the second resiliently biased jaw, and wherein the gap extends at least partially across the self-piercing rivet track evident in Fig. 2, the fastener being retained in the gap).
Claim 8: The resiliently biased jaw comprises a protrusion (44) that protrudes transversely from the resiliently biased jaw (paragraph 37). The overall inward taper toward the left end of the jaws may also be broadly considered protrusions.
Claim 10: Wolfarth does not explicitly disclose at least one compressed fluid exhaust port in fluid communication with the self-piercing rivet track. However, Wolfarth implies as much given that the connecting elements (2) are conveyed through the channel with the aid of compressed air (paragraph 42), which the examiner submits would necessitate the channel being in communication with some form of compressed fluid exhaust port.
Claim 11: The resiliently biased jaw is arranged to engage a stem (shank) of the self-piercing rivet (paragraph 32).

Claim 12: Wolfarth discloses a nose arrangement (Fig. 7) for a self-piercing rivet setting tool having a punch (7) for setting self-piercing rivet (the apparatus uses press-in bolts or the like, but the examiner submits that press-in bolts and rivets are substantially similar in size and shape that the device could theoretically be capable of use for rivets, noting this describes the intended use of the device), the nose arrangement comprising: a self-piercing rivet escapement mechanism (4) that is disposed laterally with respect to the punch (Fig. 7), the self-piercing rivet escapement mechanism comprising: a self-piercing rivet track (channel 62 leading to blocking device 4) in which self-piercing rivets are receivable; and a first resiliently biased jaw (one of two jaws 40) that is disposed towards or at an end of the self-piercing rivet track (the track defined by channel 62 and 4 essentially terminates at the jaws 40) wherein the first resiliently biased jaw is biased towards a closed configuration (Fig. 2) in which the first resiliently biased jaw is configured to retain self-piercing rivets in the self-piercing rivet track (paragraphs 30-31, 33); wherein the first resiliently biased jaw is moveable to an open configuration (Figs. 5-6) in which a self-piercing rivet can escape the self-piercing rivet track (paragraph 34); the nose arrangement further comprising: a transfer mechanism (movable member 30 and actuator - paragraph 29) for transferring the self-piercing rivets from the self-piercing rivet escapement mechanism to under the punch (paragraph 39), the transfer mechanism comprising a movable member (30) that can be moved between first configuration (e.g. Figs. 5-6) and second configurations (e.g. Fig 6.) and is configured to hold at least one self-piercing rivet (e.g. Figs. 1-2); wherein, in the first configuration, the moveable member exerts a load upon the resilient jaw [of] the escapement mechanism such that the first resiliently biased jaw moves to the open configuration such that a self-piercing rivet escapes self-piercing rivet track and passes to the movable member (paragraphs 38-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfarth et al. in view of Wuester, Sr. et al. (U.S. Patent 8,800,409).
Claim 9: Wolfarth et al. discloses a self-piercing rivet escapement mechanism substantially as claimed except for at least one vacuum port in fluid communication with the self-piercing rivet track. As noted above, Wolfarth mentions that the connecting elements (2) are conveyed through the channel with the aid of compressed air (paragraph 42). However, Wuester teaches that fasteners may similarly be conveyed through a channel (120) via vacuum by a vacuum port (122/126) in communication therewith (column 2, lines 52-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vacuum instead of a pressure port since it constitutes a simple substitution of one known conveying method for another to achieve the predictable result of transporting fasteners through a channel to a fastening device (MPEP 2143 I. B.).

Claim 16: Wolfarth discloses a method of preparing fasteners for a setting operation in a self-fastener setting tool having a punch (7) for setting the fasteners, the method comprising: providing a fastener (2) to a fastener track (62 leading onto 4) of an escapement mechanism (4); retaining the fastener in the fastener track using a resiliently biased jaw (jaws 40 biased by springs 45) of the escapement mechanism; and exerting, with a moveable member (30) of the fastener setting tool, a load upon the resiliently biased jaw such that the resiliently biased jaw moves to an open configuration (Figs. 5-6) and simultaneously transferring the fastener from the fastener track to the moveable member for engagement by the punch (paragraphs 38-39, Fig. 6).
The method uses “connecting elements” such as press-in bolts with a head, shank, and optionally a cutting point (paragraph 2), but are not self-piercing rivets per se. However, one of ordinary skill in the fastening art would have recognized that fastening tools are often adaptable for use with various fasteners, such as rivet, for example as taught by Wuester (column 5, lines 51-55), and so it would have been obvious to one of ordinary skill to have adapted the Wolfarth tool for use with self-piercing rivets (which the examiner submits have a similar shape to the aforementioned press-in bolts) in order to have similarly fed and installed self-piercing rivets if desired instead of press bolts.
Claim 17: Wolfarth further discloses after the self-piercing rivet has transferred to the moveable member (30), removing the load from the resiliently biased jaw thereby returning the resiliently biased jaw to the closed configuration (paragraph 40).
Claim 18: While the resiliently biased jaw is in the open configuration, only a single self-piercing rivet is allowed to escape the self-piercing rivet track (as evident from Figs. 2-6).
Claim 19: Wolfarth et al. does not disclose while the moveable member exerts a load upon the resiliently biased jaw, reducing the pressure of the self-piercing rivet track. As noted above, Wolfarth mentions that the connecting elements (2) are conveyed through the channel with the aid of compressed air (paragraph 42). However, Wuester also teaches that fasteners may similarly be conveyed through a channel (120) via vacuum by a vacuum port (122/126) in communication therewith (column 2, lines 52-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vacuum instead of a pressure port since it constitutes a simple substitution of one known conveying method for another to achieve the predictable result of transporting fasteners through a channel to a fastening device (MPEP 2143 I. B.). Consequently, the examiner submits that given the presence of vacuum in the channel, there would be reduced pressure while the moveable member exerts a load upon the resiliently biased jaw (i.e. generally during the process of moving the rivet to its fastening position).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfarth et al. in view of Aoyama (U.S. Patent 5,291,645).
Claim 13: Wolfarth discloses a nose arrangement substantially as claimed except for wherein the moveable member comprises a magnet that is configured to retain a self-piercing rivet. However, Aoyama teaches a nose arrangement for a fastening tool wherein a moveable member (21) comprises a magnet (22) that is configured to retain a fastener (column 6, lines 47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a magnet on the movable member of Wolfarth in order to have better retained the fastener on its end during transporting between the feeding channel and the punch.
Claim 14: Turning to Wolfarth, the resiliently biased jaw is configured such that only a single self-piercing rivet can escape the rivet track each time the resiliently biased jaw is moved to the open configuration (as evident from Figs. 2-6).

Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Wolfarth is considered the closest art of record regarding independent claims 12 and 16. However, Wolfarth does not disclose that the moveable member is adapted to form a sealed interface with the self-piercing rivet track when the moveable member is in the first configuration, or similarly, while the moveable member exerts a load upon the resiliently biased jaw, forming a sealed interface between the moveable member and the self-piercing rivet track. The prior art of record fails to cure this deficiency.
The additionally cited prior art represents various examples of jaw-like holding or escapement mechanisms in fastening tools.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726